Citation Nr: 1447147	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-47 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction in rating for bilateral hearing loss from 40 percent to 10 percent, effective March 1, 2013, and then 20 percent, effective November 26, 2013, was proper.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty from December 1959 to April 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Oakland, California, respectively.  The October 2009 rating decision denied entitlement to service connection for a left knee disability.  The December 2012 rating decision reduced the Veteran's rating for bilateral hearing loss from 40 percent to 10 percent, effective March 1, 2013.  A December 2013 rating decision granted an increased rating of 20 percent, effective November 26, 2013.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim regarding the proper rating for bilateral hearing loss remains before the Board.  

The Veteran withdrew his request for a hearing before the Board in September 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In reducing the disability rating for bilateral hearing loss, the RO in its December 2012 decision met all due process requirements in executing such a reduction; the decision to reduce the rating was properly substantiated by the evidence of record, which reflected that the criteria supporting a 40 percent rating were no longer met and a 10 percent disability rating was proper.

2.  A November 18, 2011, audiogram demonstrates Level I hearing in the right ear and Level II hearing in the left ear.  

3.  An April 12, 2012, audiogram demonstrates Level IV hearing in each ear.  

4.  A November 26, 2013, audiogram demonstrates Level IV hearing in the right ear and Level VI hearing in the left ear.    


CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 40 to 10 percent, effective March 1, 2013, and then to 20 percent, effective November 26, 2013, was proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in November 2011, April 2012, and November 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition to providing objective test results, the November 2011, April 2012, and November 2013 VA examiners noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, and discussed the Veteran's reports regarding the impact his hearing loss has on occupation and daily activities.  Therefore, the examiner fully considered the functional effects of the disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication that his hearing loss has worsened since the November 2013 VA examination and a July 2014 VA Form 646 from the Veteran's representative stated that he did not have any additional evidence or argument to submit.  As such, the Board finds that there is no basis to obtain another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring a new examination).

The issue on appeal was previously before the Board in January 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's VA treatment records were obtained and associated with the claims file and a statement of the case was issued in April 2014.  Since the record reflects compliance with the January 2014 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 40 to 10 percent for bilateral hearing loss, were properly carried out by the RO.  In a December 2011 rating decision, the RO notified the Veteran of a proposed rating reduction, and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The Veteran submitted a statement later that month, in which he requested that the decision to reduce the rating be reconsidered.  He did not request a predetermination hearing.  A new VA examination was conducted in April 2012.  Based upon the findings at that examination, the RO took final action to reduce the disability rating in a December 2012 rating decision, in which the rating was reduced from 40 to 10 percent, effective March 1, 2013.  The RO informed the Veteran of this decision by letter dated December 11, 2012.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in effect for more than 5 years, such as in this case, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a), (c).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a), (c).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2013).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2013).

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him the requisite time periods request a hearing and respond.

Service connection was initially awarded in an October 2009 rating decision.  The initial 40 percent disability rating was based upon a VA examination in August 2009, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
40
50
43
LEFT
45
35
40
50
43

Speech audiometry revealed speech recognition ability of 38 percent in the right ear and of 58 percent in the left ear.  This translates to Level VI hearing impairment for the right ear and Level VIII hearing impairment for the left ear under Table VI.     

Level VIII hearing impairment in one ear and Level VI hearing impairment in the left ear warrants a 40 percent rating under the applicable criteria under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on this examination, an October 2009 rating decision granted service connection for bilateral hearing loss and assigned an initial rating of 40 percent, effective May 20, 2009.  The Veteran filed a notice of disagreement with that rating, but failed to perfect an appeal of the issue following a November 2009 statement of the case.  He filed a claim for an increased rating in May 2011.  

Upon examination in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
40
45
40
LEFT
40
35
40
45
40
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  This translates to Level I hearing impairment for the right ear and Level II hearing impairment for the left ear under Table VI, which warrants a noncompensable rating under the applicable criteria under Table VII.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Based upon the Veteran's December 2011 request for reconsideration and statement that his hearing had not, in fact, improved, a new VA examination was obtained in April 2012.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
40
45
40
LEFT
40
35
40
45
40

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  This translates to Level IV hearing impairment for each ear under Table VI, which warrants a 10 rating under the applicable criteria under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

Based upon these findings, the rating for bilateral hearing loss was reduced to 10 percent, effective March 1, 2013, the day following the last day of the month in which the 60 day period from December 11, 2012, the date of notice to the veteran of the final action, expired.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Veteran filed a notice of disagreement with that decision and a new VA examination was provided on November 26, 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
45
55
45
LEFT
40
35
40
50
41

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 56 percent in the left ear.  This translates to Level IV hearing impairment for the right ear and Level VI hearing in the left ear under Table VI, which warrants a 20 rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  Based upon this examination, a 20 percent disability rating was assigned, effective November 26, 2013.  

After examining the evidence of record, the Board finds that the November 2011 VA examination results, when combined on Table VII, reveal that a 10 percent disability rating was warranted at that time.  Then, a November 26, 2013, VA examination demonstrated that a 20 percent disability rating was warranted at that time.  At no time since the August 2009 VA examination has such hearing impairment warranting a 40 percent disability rating been demonstrated and the November 2011, April 2012, and November 2013 VA examinations are full and complete.  The Board has also reviewed the Veteran's VA outpatient treatment records that demonstrate treatment for hearing loss.  Unlike the VA examination reports, the outpatient treatment reports did not include audiograms or the comprehensive information necessary to evaluate the Veteran's disability in the context of the rating criteria.  VA treatment records do, however, indicate the Veteran's reports that his hearing has improved with the use of hearing aids.  Thus, the records do not contain sufficient evidence by which to assign a higher rating.

Although the Veteran claimed that he was still unable to hear well, the mechanical application of the rating criteria nevertheless results in no more than a 10 percent disability rating for bilateral hearing loss beginning in April 2012 and no more than a 20 percent disability rating beginning in November 2013.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The reduction from 40 percent to a 10 percent rating was proper in March 2013 and a rating of 20 percent was proper in November 2013.  A higher rating is also not warranted at any time during the pendency of this appeal, pursuant to the VA rating schedule.

The Board has reviewed the arguments of the Veteran and his representative, including in a December 2011 statement, which asserted that the Veteran's hearing loss was bad enough to require hearing aids and that he had difficulty understanding conversations.  However, such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Furthermore, the Veteran has not asserted, nor does the evidence demonstrate, that he is unable to obtain and maintain employment due to service-connected hearing loss.  As such, discussion of entitlement to TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The reduction of a disability rating from 40 percent to 10 percent, effective March 1, 2013, and then to 20 percent, effective November 26, 2013, for bilateral hearing loss was proper; an increased rating is not warranted for any time on appeal; and, the appeal as to this issue is denied.


REMAND

VA treatment records demonstrate a diagnosis via X-ray of osteoarthritis, left knee, likely due to a distant injury.  The Veteran has reported that he has experienced the current, chronic left knee symptoms ever since an in-service injury.  Based on the foregoing, the Board finds that a VA examination is necessary in order to obtain an opinion as to whether any currently diagnosed left knee disability is etiologically related to service.  

All relevant records of ongoing VA treatment should also be obtained.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current left knee disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current left knee disabilities.  

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability, to include osteoarthritis, had onset in service or is otherwise related to a disease or injury in service, including the reported in-service injury.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


